Exhibit 10.1


AMENDMENT NO. 5
TO REVOLVING CREDIT AND SECURITY AGREEMENT

        THIS AMENDMENT NO. 5 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into as of September 18, 2003, between MasTec,
Inc., a Florida corporation (“MasTec”), the Subsidiaries of MasTec identified on
the signature pages hereto (together with MasTec, hereinafter collectively
referred to as the “Borrowers”), the financial institutions party from time to
time to the Loan Agreement (as hereinafter defined) (the “Lenders”) and Fleet
Capital Corporation, a Rhode Island corporation, as administrative agent (the
“Administrative Agent”) for the Lenders.


RECITALS:

        The Borrowers, the Lenders and the Administrative Agent are parties to a
Revolving Credit and Security Agreement dated as of January 22, 2002, as amended
by an Assumption and Amendment Agreement dated as of February 7, 2002, an
Amendment No. 2 dated as of October 25, 2002, an Amendment No. 3 and Consent
dated as of November 1, 2002, an Amendment No. 4 dated as of March 6, 2003, and
by a Joinder Agreement and Consent dated as of March 28, 2003 (as amended and in
effect, the “Loan Agreement”), pursuant to which the Lenders have made certain
revolving credit loans and letter of credit accommodations to or for the benefit
of the Borrowers.

        The Borrowers have requested that the Lenders amend the Loan Agreement
in certain respects to, among other things, permit the Borrowers to sell during
Fiscal Year 2003 certain excess or obsolete Equipment no longer used or useful
in the business of the Borrowers and to increase the concentration limits for
certain of the Borrowers’ Account Debtors. To induce the Lenders to do so, the
Borrowers have agreed to execute and deliver and to perform its obligations
under this Amendment.

        Upon the terms and subject to the conditions hereinafter set forth, the
Lenders have agreed so to amend the Loan Agreement and to provide such
confirmation.

        NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

        1.              Definitions. All capitalized terms used in this
Amendment, unless otherwise defined herein, shall have the meaning ascribed to
such terms in the Loan Agreement.

        2.              Amendments to Loan Agreement. Subject to the provisions
of Section 4 of this Amendment, the Loan Agreement is hereby amended as follows:

        (a)              By adding the following new definitions to Section 1.1
in proper alphabetical order:

          “Amendment No. 5 Effective Date” means the date on which Amendment No.
5 to this Agreement dated as of September 18, 2003, between the Borrowers, the
Lenders and the Administrative Agent shall have become effective in accordance
with its terms.


          “Comcast”means, collectively, Comcast Corporation and its Affiliates
and Subsidiaries.


          “Comcast Concentration Percentage”means (a) during the period from the
Amendment No. 5 Effective Date through March 31, 2005, 30%, and at all times
thereafter, 25%; provided, that if Comcast at any time ceases to be an
Investment Grade Account Debtor, the then applicable percentage shall
immediately be reduced to 15%, or (b) at any time, such lesser percentage as the
Administrative Agent may in its reasonable credit judgement determine from time
to time.


          “DirecTV” means, collectively, DirecTV, Inc. and its Affiliates and
Subsidiaries.


          “DirecTV Concentration Percentage” means (a) at any time DirecTV is an
Investment Grade Account Debtor, 20%, (b) at any time DirecTV is not an
Investment Grade Account Debtor, 15%, or (c) irrespective of whether DirecTV is
an Investment Grade Account Debtor, such lesser percentage as the Administrative
Agent may in its reasonable credit judgment determine from time to time.


          “Investment Grade Account Debtor” means an Account Debtor whose
corporate credit rating or senior debt rating (secured or unsecured), or any of
them, by Moody’s and S&P is investment grade.


        (b)              By deleting clause (k) of the definition of “Eligible
Accounts” and by substituting the following new clause (k) in lieu thereof:

           (k)       such Account is not owing by an Account Debtor or a group
of affiliated Account Debtors whose then-existing Accounts owing to the Loan
Parties exceed in face amount 7.5% (or (i) as to any Approved Account Debtor
(other than DirecTV and Comcast), 15%, (ii) as to DirecTV, the DirecTV
Concentration Percentage, and (iii) as to Comcast, the Comcast Concentration
Percentage) of the aggregate Eligible Accounts, but only to the extent of the
excess over 7.5% (or 15%, the DirecTV Concentration Percentage or the Comcast
Concentration Percentage, as the case may be);


        (c)              By amending Section 4.7(c) by deleting the phrase “up
to $5,000,000 of Collateral in any Fiscal Year” appearing therein.

        (d)              By deleting clause (iii) of Section 8.7(a) and by
substituting the following new clause (iii) in lieu thereof:

          (iii)       sales of Inventory other than in the ordinary course of
business and of Equipment and other capital assets (other than the Real Estate
described in clause (ii) above) having an aggregate value (determined at the
higher of net book value and fair market value) not to exceed $5,000,000 (or
100% of the capital stock of a Subsidiary, the value of all assets of which
(determined at the higher of net book value and fair market value) does not
exceed $5,000,000) in any Fiscal Year,


        (e)              By redesignating clause (iv) of Section 8.7(a) as
clause (v) and by inserting the following new clause (iv):

          (iv)       sales during the period commencing on the Amendment No. 5
Effective Date and ending on June 30, 2004, of excess or obsolete Equipment no
longer used or useful in the business of the Borrowers having an aggregate net
book value not to exceed $7,000,000, provided, however, that the Borrowers may
not sell any such Equipment during the period commencing on January 1, 2004 and
ending on June 30, 2004 if a Default or Event of Default has occurred and is
continuing on the date of any proposed sale, and


--------------------------------------------------------------------------------

        3.              Partial Release of Borrowing Base Reserve. Subject to
the provisions of Section 4 of this Amendment, the Administrative Agent and the
Lenders hereby release the reserve in the amount of $1,000,000 established
against the Borrowing Base pursuant to the terms of that certain consent letter
dated July 9, 2003, among the Borrowers, the Lenders and the Administrative
Agent.

        4.              Conditions to Effectiveness. The provisions of Sections
2 and 3 of this Amendment shall become effective as of the date hereof on the
date (the “Amendment No. 5 Effective Date”) on which the Administrative Agent
shall have received (a) an amendment fee in the amount of $25,000 for the
Ratable account of the Lenders, which fee is earned on such date and is not
subject to refund or rebate of any kind whatsoever, and (b) the following
documents, each of which shall be satisfactory in form and substance to the
Administrative Agent and in sufficient copies for each Lender:

          (i)       this Amendment duly executed and delivered by the Borrowers,
the Lenders and the Administrative Agent;


          (ii)      a certificate of the secretary or assistant secretary of
each Borrower having attached thereto the articles or certificate of
incorporation or other constituent documents of such Borrower (or containing the
certification of such secretary or assistant secretary that no amendment or
modification of such documents has become effective since the last date on which
such documents were last delivered to the Lenders), all corporate or company
action, including shareholders’ or members’ approval, if necessary, has been
taken by such Borrower and/or its shareholders or members to authorize the
execution, delivery and performance of this Amendment and to the further effect
that the incumbency certificate most recently delivered to the Lenders remains
in effect, unchanged;


          (iii)       a certificate of the president or chief financial officer
of MasTec stating that, to the best of his or her knowledge and based on an
examination sufficient to enable him or her to make an informed statement, both
before and after giving effect to the Amendment,


                     (A)       all of the representations and warranties made or
deemed to be made under the Loan Agreement are true and correct on and as of the
Amendment No. 5 Effective Date, and


                     (B)       no Default or Event of Default exists; and the
Administrative Agent shall be satisfied as to the truth and accuracy thereof;
and


          (iv)       such other documents and instruments as any Lender through
the Administrative Agent may reasonably request.


        5.              Representations and Warranties. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
hereby makes the following representations and warranties to the Administrative
Agent and the Lenders, which representations and warranties shall survive the
delivery of this Amendment and the making of additional Loans under the Loan
Agreement as amended hereby:

          (a)               Authorization of Agreements. Each Borrower has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform this Amendment and each other agreement contemplated hereby
to which it is a party in accordance with their respective terms. This Amendment
and each other such agreement contemplated hereby to which it is a party has
been duly executed and delivered by the duly authorized officers of such
Borrower and each is, or each when executed and delivered in accordance with
this Amendment will be, a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms.


          (b)               Compliance of Agreements with Laws. The execution,
delivery and performance of this Amendment in accordance with their respective
terms do not and will not, by the passage of time, the giving of notice or
otherwise,


               (i)       require any Governmental Approval that has not been
obtained or violate any Applicable Law relating to such Borrower or any of its
Subsidiaries,


               (ii)       conflict with, result in a breach of or constitute a
default under the articles or certificate of incorporation or by-laws or other
constituent documents or any shareholders’ or members’ agreement of such
Borrower or any of its Subsidiaries, any material provisions of any indenture,
agreement or other instrument to which such Borrower, any of its Subsidiaries or
any of such Borrower’s or such Subsidiaries’ property may be bound or any
Governmental Approval relating to such Borrower or any of its Subsidiaries, or


               (iii)       result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Borrower other than the Security Interest.


        6.              Effect of Amendment. From and after the Amendment No. 5
Effective Date, all references in the Loan Agreement and in any other Loan
Document to “this Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and
words of like import referring to the Loan Agreement, shall mean and at any time
of determination be references to the Loan Agreement as amended by this
Amendment. Except as expressly amended hereby, the Loan Agreement and all terms,
conditions and provisions thereof remain in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or any Lender under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

        7.              Breach of Amendment. Any breach by the Borrowers of any
representation, warranty or covenant contained herein shall constitute an Event
of Default.

        8.              Counterpart Execution; Facsimile Signatures. This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.

        9.              Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Georgia without giving
effect to conflicts of law principles thereof.

        10.            Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

        11.            Further Assurances. The Borrowers agree to take such
further actions as any Lender through the Administrative Agent shall reasonably
request from time to time in connection herewith to evidence or give effect to
the amendments set forth herein or any of the transactions contemplated hereby.

        12.            Section Titles. Section titles and references used in
this Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement among the parties hereto.

        13.            Waiver of Jury Trial. To the fullest extent permitted by
applicable law, each of the parties hereto hereby waives the right to trial by
jury in any action, suit, counterclaim or proceeding arising out of or related
to this Amendment.

        14.            Release of Claims. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Borrower hereby releases, acquits
and forever discharges the Administrative Agent and the Lenders, and all
officers, directors, agents, employees, successors and assigns of the
Administrative Agent and the Lenders, from any and all liabilities, claims,
demands, actions or causes of action of any kind or nature (if there be any),
whether absolute or contingent, disputed or undisputed, at law or in equity, or
known or unknown, that such Borrower now has or ever had against Agent or any
Lender arising under or in connection with any of the Loan Documents or
otherwise. Each Borrower represents and warrants to the Administrative Agent and
the Lenders that such Borrower has not transferred or assigned to any Person any
claim that such Borrower ever had or claimed to have against the Administrative
Agent or any Lender.

        15.            Expenses of Administrative Agent. Borrowers agree to pay,
on demand, all costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of the Administrative Agent’s legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

FLEET CAPITAL CORPORATION,
as the Administrative Agent and as a Lender


By:    /s/ Dennis S. Losin
         Name:    Dennis S. Losin
         Title:      Senior Vice President



WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender


By:    /s/ Dan Denton
         Name:    Dan Denton
         Title:      Vice President




LaSALLE BUSINESS CREDIT, LLC,
successor in interest to LaSALLE
BUSINESS CREDIT, INC.,as a Lender


By:    /s/ Douglas Colletti
         Name:    Douglas Colletti
         Title:      Senior Vice President



JPMORGAN CHASE BANK, as a Lender


By:    /s/ Maryann Lewis
         Name:    Maryann Lewis
         Title:      Vice President



PNC BANK, NATIONAL
ASSOCIATION, as a Lender


By:    /s/ Alex M. Council
         Name:    Alex M. Council
         Title:      Vice President



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

BORROWERS:

MASTEC, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



CHURCH &TOWER, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



CHURCH &TOWER,
ENVIRONMENTAL, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



CRUZ-CELL, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



DRESSER/AREIA CONSTRUCTION,
INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



FLAIRE INCORPORATED



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

GMR TELCOM, L.L.C.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC INTEGRATION SYSTEMS,
INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC NETWORK SERVICES, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC NORTH AMERICA, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC TELCOM & ELECTRICAL
SERVICES, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



PHASECOM AMERICA, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



PROTEL IND., INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



RENEGADE OF IDAHO, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



S.S.S. CONSTRUCTION, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



UPPER VALLEY UTILITIES CORP.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



WILDE HOLDING CO., INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



WILDE ACQUISITION CO., INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

NORTHLAND CONTRACTING, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



WILDE OPTICAL SERVICE, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC REAL ESTATE HOLDINGS,
INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC OF TEXAS, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

MASTEC CONTRACTING COMPANY,
INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC MINNESOTA, S.W., LLC



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC SERVICES COMPANY, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC ASSET MANAGEMENT
COMPANY, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC TC, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



MASTEC FC, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO



STACKHOUSE REAL ESTATE
HOLDINGS, INC.



By:    /s/ Donald P. Weinstein
         Donald P. Weinstein
         Executive Vice President and CFO

